 



Exhibit 10.124
AMENDMENT TO EMPLOYMENT AGREEMENT
This amendment to the Employment Agreement dated February 8, 2005 between
Versar, Inc. and Theodore M. Prociv is entered into this 25th day of September,
2007 as follows:

  1.   The term of this Agreement is extended to November 30, 2008;     2.   The
base salary set forth in Section 4.1 shall be $330,000 per annum beginning on
September 29, 2007;     3.   The personal leave set forth in Section 5.3 shall
be six (6) weeks annually; and     4.   All other terms of the Agreement shall
remain unchanged.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

                     /S/ Theodore M. Prociv         Theodore M. Prociv         
               /S/ Amir A. Metry         Amir A. Metry        Compensation
Committee Chairman     

34